Case 1:20-cr-00501-LAP Document 1 Filed 09/15/20 Page 1 of 8




                                                 501
Case 1:20-cr-00501-LAP Document 1 Filed 09/15/20 Page 2 of 8
Case 1:20-cr-00501-LAP Document 1 Filed 09/15/20 Page 3 of 8
Case 1:20-cr-00501-LAP Document 1 Filed 09/15/20 Page 4 of 8
Case 1:20-cr-00501-LAP Document 1 Filed 09/15/20 Page 5 of 8
Case 1:20-cr-00501-LAP Document 1 Filed 09/15/20 Page 6 of 8
Case 1:20-cr-00501-LAP Document 1 Filed 09/15/20 Page 7 of 8
Case 1:20-cr-00501-LAP Document 1 Filed 09/15/20 Page 8 of 8
